                                          Case 4:17-cv-03022-JST Document 677 Filed 07/06/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EOLAS TECHNOLOGIES                                  Case No. 17-cv-03022-JST (JSC)
                                         INCORPORATED,
                                   8                    Plaintiff,                           ORDER RE: DEFENDANTS’ MOTION
                                   9                                                         TO AMEND INVALIDITY
                                                  v.                                         CONTENTIONS
                                  10
                                         AMAZON.COM INC, et al.,                             Re: Dkt. No. 674
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is Defendants’ motion to supplement its invalidity

                                  14   contentions with two supplemental claim charts relating to two prior art systems: Lawrence

                                  15   Berkeley Laboratory (LBNL) and a virtual reality environment developed by the Naval Post

                                  16   Graduate School in Monterey, California (NPSNET). These prior art systems were disclosed in

                                  17   Defendants’ original invalidity contentions, but they seek to supplement their disclosure with

                                  18   supplemental charts that incorporate materials discovered after the initial contentions were served.

                                  19   After carefully considering the parties’ original briefing, along with the more recent joint letter,

                                  20   the Court concludes that oral argument is not required, see N.D. Cal. L.R. 7-1(b), and GRANTS

                                  21   Defendants’ request.

                                  22                                              DISCUSSION

                                  23          Eolas does not oppose Defendants’ motion to supplement their invalidity contentions

                                  24   relating to LBNL; accordingly, the motion is granted as to the supplemental LBNL claim chart. It

                                  25   does, however, oppose the supplemental NPSNET chart.

                                  26          Patent Local Rule 3–6 allows a party to amend its infringement or invalidity contentions

                                  27   only upon a showing of good cause:

                                  28                   Amendment of the Infringement Contentions or the Invalidity
                                          Case 4:17-cv-03022-JST Document 677 Filed 07/06/21 Page 2 of 4



                                                      Contentions may be made only by order of the Court upon a timely
                                   1                  showing of good cause. Non-exhaustive examples of circumstances
                                                      that may, absent undue prejudice to the non-moving party, support a
                                   2                  finding of good cause include:
                                   3                          (a) A claim construction by the Court different from that
                                                                  proposed by the party seeking amendment;
                                   4
                                                              (b) Recent discovery of material, prior art despite earlier
                                   5                              diligent search; and
                                   6                          (c) Recent discovery of nonpublic information about the
                                                                  Accused Instrumentality which was not discovered,
                                   7                              despite diligent efforts, before the service of the
                                                                  Infringement Contentions.
                                   8
                                       Patent L–R 3–6. The good cause inquiry is two-fold: (1) whether the moving party was diligent in
                                   9
                                       amending its contentions; and (2) whether the non-moving party would suffer prejudice if the
                                  10
                                       motion to amend were granted. Karl Storz Endoscopy-Am., Inc. v. Stryker Corp., No. 14-CV-
                                  11
                                       00876-RS (JSC), 2016 WL 2855260, at *2–3 (N.D. Cal. May 13, 2016). “[T]he diligence required
                                  12
Northern District of California




                                       for a showing of good cause has two subparts: (1) diligence in discovering the basis for
 United States District Court




                                  13
                                       amendment; and (2) diligence in seeking amendment once the basis for amendment has been
                                  14
                                       discovered.” Id. Defendants, as the moving party, have the burden of demonstrating good cause.
                                  15
                                       Id. at *3.
                                  16
                                               Defendants contend they have shown diligence because they only discovered the material
                                  17
                                       they are using to supplement after filing their original motion and shortly before filing their
                                  18
                                       motion to amend. See N.D. Cal. Patent L.R. 3-6(b). In particular, while further investigating their
                                  19
                                       invalidity contentions as part of the process of narrowing them, they contacted the authors of the
                                  20
                                       NPSNET prior art references that they had disclosed in their invalidity contentions. As part of that
                                  21
                                       process, Google’s counsel learned that Google’s outside counsel in a different action had
                                  22
                                       additional NPSNET materials—the materials that Defendants seek to include in their supplemental
                                  23
                                       contentions. They advised Eolas of these supplemental materials less than three weeks after
                                  24
                                       learning of their existence.
                                  25
                                               There can be no dispute that Defendants have met their burden of satisfying the second
                                  26
                                       part of the diligence inquiry: they moved for amendment less than a month after learning of the
                                  27
                                       additional NPSNET materials. Eolas argues, however, that they have not shown diligence in
                                  28
                                                                                         2
                                          Case 4:17-cv-03022-JST Document 677 Filed 07/06/21 Page 3 of 4




                                   1   discovering the supplemental materials in the first instance given that they were in Google’s

                                   2   possession prior to service of the initial contentions. The Court is not persuaded. Google is an

                                   3   enormous company engaged in countless patent disputes. Absent some suggestion in the record

                                   4   that counsel in this case should have been aware of the other case and that outside counsel in that

                                   5   case might have uncovered references relevant to this case the Court will not find that Defendants

                                   6   were not diligent. To hold otherwise would place an unreasonable diligence burden on the

                                   7   ginormous companies that are often the targets of non-practicing entities such as Eolas. As this

                                   8   Court has noted, due diligence does not mean perfection, and there is no suggestion here that

                                   9   Defendants did not diligently investigate prior art references prior to serving their initial invalidity

                                  10   disclosures. See Karl Storz Endoscopy-Am., Inc., 2016 WL 2855260, at *4. Similarly, while

                                  11   Google’s counsel in this case was in contact with one NPSNET inventor months before the initial

                                  12   contentions were served, that fact alone does not mean that Defendants were not diligent. Eolas
Northern District of California
 United States District Court




                                  13   never explains what obvious inquiry Defendants should have made to that inventor in early 2016

                                  14   that would have uncovered the supplemental material.

                                  15          Defendants have also shown that Eolas will not be prejudiced by allowing the amendment.

                                  16   While Eolas complains that discovery will have to be reopened, it does not dispute Defendants’

                                  17   assertion that Eolas did not take any discovery on any prior art references prior to the close of fact

                                  18   discovery. (Dkt. No. 674 at 7 n.2.) It is thus unsurprising that it does not identify any discovery

                                  19   that it would need to take if the amendment is allowed. Moreover, its prejudice argument is

                                  20   contradicted by its assertion that the NPSNET supplemental chart is irrelevant. If so, then there is

                                  21   nothing for Eolas to worry about and no prejudice; to the contrary, Defendants will be harmed by

                                  22   chasing a meritless theory.

                                  23          Finally, Eolas’ lament that Defendants hid their contact with Mr. Zyda until February 2017

                                  24   is a red herring. Eolas opposed amendment of the invalidity contentions even before learning of

                                  25   Google’s January 2016 contact with him. And, again, Eolas has not identified any additional fact

                                  26   discovery necessitated by the amendment. It is easy to cry that allowing amendment will add “the

                                  27   cost and burden associated with taking additional discovery.” (Dkt. No. 674 at 10.) It should also

                                  28   be easy to identify what that discovery is, especially since Eolas has possessed the supplemental
                                                                                          3
                                          Case 4:17-cv-03022-JST Document 677 Filed 07/06/21 Page 4 of 4




                                   1   claim chart for nearly five years. That it has not identified any particular discovery speaks

                                   2   volumes. There is no prejudice.

                                   3          Defendants’ motion to amend its invalidity contentions is granted in full.

                                   4          This Order disposes of Docket No. 474.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 6, 2021

                                   7

                                   8
                                                                                                    JACQUELINE SCOTT CORLEY
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
